           Case 1:19-cv-00190-BLW Document 36-1 Filed 08/01/20 Page 1 of 3




T. Hethe Clark, ISB No. 7265
Joshua J. Leonard, ISB No. 7238
Ryley Siegner, ISB No. 9174
Clark Wardle LLP
251 E. Front Street, Suite 310
Boise, ID 83702
P.O. Box 639
Boise, ID 83701
Telephone: 208/388-1000
Facsimile: 208/388-1001
filing@clarkwardle.com
#23715.1

Attorneys for Defendants

                              UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

                                             )
RANDAL HEEB, an individual; and
                                             )
SHIRLEY ANN MERCHANT, an
                                             )
individual,                                      Case No. 1:19-cv-00190-BLW
                                             )
                Plaintiffs,                  )
                                             )
vs.                                          )
                                             )   SECOND DECLARATION OF JOSHUA
WHIPPLE, INC., VIRTUAL DESIGN                )   LEONARD IN SUPPORT OF
CONCEPTS, LLC and JASON WHIPPLE,             )   DEFENDANTS’ MOTION FOR
an individual,                               )   PARTIAL SUMMARY JUDGMENT
                Defendants.                  )
                                             )
                                             )
                                             )
WHIPPLE, INC.,
                                             )
                Counterclaimant,             )
                                             )
vs.                                          )
                                             )
RANDAL HEEB, an individual; and              )
SHIRLEY ANN MERCHANT, an                     )
individual,                                  )
                        Counterdefendants.   )
                                             )
        Case 1:19-cv-00190-BLW Document 36-1 Filed 08/01/20 Page 2 of 3




       I, Joshua Leonard, upon personal knowledge, declare as follows:

1. Attached as Exhibit A is a true and correct copy of portions of the transcript of the

   Deposition of Jason Whipple.

2. Attached as Exhibit B is a true and correct copy of a November 16, 2016, email from Jason

   Whipple, as a representative of Whipple, Inc., to Heeb. True and correct copies of other

   emails are incidentally included.

3. Attached as Exhibit C is a true and correct copy of a November 29, 2018 email from

4. Attached as Exhibit E is an invoice Whipple, Inc. sent to Plaintiffs including charges for

   work completed by Audio Visual Plus and the Contractor’s Fee applied to that work.

5. Attached as Exhibit F are true and correct copies of screenshots taken from Bates White’s

   website on July 30, 2020, with the internet addresses in the top of the screenshots.

6. I so declare under penalty of perjury, pursuant to the law of the state of Idaho, that the

   foregoing is true and correct.

       DATED this 31st day of July, 2020.

                                              /s/ Joshua Leonard
                                       Joshua Leonard
        Case 1:19-cv-00190-BLW Document 36-1 Filed 08/01/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of August, 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:



Tyler J. Anderson                                 [ ]   U.S. Mail
HAWLEY TROXELL ENNIS & HAWLEY LLP                 [ ]   Hand-Delivery
877 Main Street, Suite 1000                       [ ]   Federal Express
P.O. Box 1617                                     [ ]   Via Facsimile 208.954.5275
Boise, ID 83701-1617                              [X]   Via ECF/E-Mail
                                                           to: tanderson@hawleytroxell.com




                                                            /s/ Joshua J. Leonard
                                                     Joshua J. Leonard
